DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-20
Claims amended: N/A
Claims cancelled: N/A
New claims: N/A


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or a Generic Placeholder (A Term That Is Simply a Substitute for "Means") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is 

Absence of the word “means” (or “step for”) or a Generic Placeholder (A Term That Is Simply a Substitute for "Means") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Claim limitations of claim(s) 1-16, 18-19, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use one of the non-structural generic placeholders "control unit configured to” coupled with functional language “control…” (claim(s) 1-16), and "generation unit configured to” coupled with functional language “generate…” (claim(s) 18-19) without reciting specific structure to achieve the function.  

Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Double Patenting
Double Patenting The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined 
 A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 1, (17, 18, 20 similarly) claim: An information processing apparatus comprising: a control unit configured to control a timing of a voice response upon using a voice AI assistance service in cooperation with content on a basis of voice response time information indicating time suitable for the voice response to an utterance of a viewer watching the content. ….. On the other hand, U.S. application. 16976980 Claim(s) 1,4, 8, 13-14 claims an information processing apparatus comprising: circuitry configured to process, in using a voice AI assistance service in cooperation with content, specific information associated with a universal invoking name included in a voice uttered by a viewer watching the content on a basis of the universal invoking name and association information, the universal invoking name being common to a plurality of programs that perform processing corresponding to the voice uttered by the viewer as an invoking name used for invoking the program, the association information being associated with the specific information to each of the programs…..The information processing apparatus according to claim 2, wherein the information processing apparatus is configured as a reception apparatus configured to receive the content delivered via broadcasting, the specific invoking name is acquired from metadata delivered via broadcasting, and the circuitry is configured to convert the universal invoking name into the specific invoking name acquired from the metadata….. The information processing apparatus according to claim 7, wherein the metadata includes channel information indicating a channel of the content being viewed by the viewer and temporal information indicating a time corresponding to the utterance of the viewer on a playback time axis of the content…. For that reason, Application's Claim(s) 1, 17, 18, 20 and U.S. application. 16976980 
Application's Claim(s) 1, 17, 18, 20 of the instant application is fully encompassed by the combination of application. 16976980Claims 1, 4, 8, 13-14. Allowance of application claims 1-20 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by U.S. application. 16976980 claims 1-15. 
Therefore, obviousness-type double patenting is appropriate.
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pub: 20190273963) to (Jobanputra) in view of (US pub: 20180081618) to (Mclean).
Regarding claim(s) 1, 17, Jobanputra teach a control unit configured to control a timing of a voice response upon using a voice AI assistance service in cooperation with content on a basis of voice response time suitable for voice response to an utterance of a viewer watching content. (Fig.1-2, 7, 11A, P.37, 41, 46-47, 51-53, 80, 82, 85, 87, 167-168,  175, 184, Jobanputra teach an individual viewer/user voice command via microphone for certain information and determining if the output device is in a ready state to receive the response content, and output response accordingly depending on the state of the different devices to the viewer/user)
Jobanputra fail to specifically teach response time information indicating time suitable for response to a selection of a viewer.
Mclean teach response time information indicating time suitable for response to a selection of a viewer. (Fig. 1, 2B, 3B, P. 14, 31, 44, 74-75, 103, Mclean teach user selection of media  via an application via the device and determine an announcement segment timing window for playback on audio device using the program content timing window so that the response timing window is not overlapping with the program timing window. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jobanputra by response time information indicating time suitable for response to an selection of a viewer as taught by Mclean in order to playback content in a predetermined order which they are broadcast and avoid overlaps, interruptions, new messages notification signals etc., from playback device that receive messages from different sources.

Regarding claim 7, Jobanputra in view of Mclean teach the information processing apparatus, the control unit controls the timing of the voice response, the utterance of the viewer.
Jobanputra further teach on a basis of utterance of viewer. (Fig.1-2, 7, 11A, P.37, 41, 46-47, 51-53, 80, 82, 85, 87, 167-168,  175, 184, Jobanputra teach an individual viewer/user voice command via microphone for certain information and determining if the output device is in a ready state to receive the response content, and output response accordingly depending on the state of the different devices to the viewer/user, Jobanputra further teach sending the state information in metadata, broadcasted, (Fig. 11B, P. 91, 168, 175,))

Regarding claim 8, Jobanputra in view of Mclean teach the information processing apparatus, the control unit, the timing of the voice response.
Jobanputra further teach upon waiting until timing of voice response is reached, causes information indicating a waiting state to be presented. (Fig.1-2, 7, 11A, P.37, 41, 46-47, 51-53, 80, 82, 85, 87, 167-168,  175, 184, Jobanputra teach an individual viewer/user voice command via microphone for certain information and determining if the output device is in a ready state to receive the response content, and output response accordingly depending on the state of the different devices to the viewer/user, Jobanputra further teach sending the state information in metadata, broadcasted, (Fig. 11B, P. 91, 168, 175,))


Regarding claim 15, Jobanputra in view of Mclean teach the information processing apparatus, the voice AI assistance service.
Jobanputra further teach a voice processing device to function as a user interface for the voice AI assistance service. (Fig.1-3, 7, 11A, P.37-38, 41-44, 46-47, 51-55, 60, 64-67, 80, 82, 85, 87, 167-168,  175, 184, Jobanputra teach an individual viewer/user voice command via microphone receiving device 10 and back end system 100  for certain information and determining if the output device is in a ready state to receive the response content, and output response accordingly depending on the state of the different devices to the viewer/user.)

Regarding claim 16, Jobanputra in view of Mclean teach the information processing apparatus, the voice AI assistance service, the content delivered via broadcasting.
Jobanputra further teach information processing apparatus is a reception apparatus to receive and playback content delivered via broadcasting. (Fig.1-3, 7, 11A, P.37-38, 41-44, 46-47, 51-55, 60, 64-67, 80, 82, 85, 87, 167-168,  175, 184, Jobanputra teach an individual viewer/user voice command via microphone receiving device 10 and back end system 100  for certain information and determining if the output device is in a ready state to receive the response content, and output response accordingly depending on the state of the different devices to the viewer/user. i.e. in the case when the broadcasted weather information is ready and displayed on screen 304 )

Regarding claim(s) 18, 20, Jobanputra teach generate, upon using a voice Al assistance service in cooperation with content, metadata including voice response time suitable for voice Fig.1-2, 7, 11A, P.37, 41, 46-47, 51-53, 80, 82, 85, 87, 167-168,  175, 184, Jobanputra teach an individual viewer/user voice command via microphone for certain information and determining if the output device is in a ready state to receive the response content, and output response accordingly depending on the state of the different devices to the viewer/user, Jobanputra further teach sending the state information in metadata, (Fig. 11B, P. 91, 168, 175,))
Jobanputra fail to specifically teach response time information indicating time suitable for response to a selection of a viewer.
Mclean teach response time information indicating time suitable for response to a selection of a viewer. (Fig. 1, 2B, 3B, P. 14, 31, 44, 74-75, 103, Mclean teach user selection of media  via an application via the device and determine an announcement segment timing window for playback on audio device using the program content timing window so that the response timing window is not overlapping with the program timing window. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jobanputra by response time information indicating time suitable for response to an selection of a viewer as taught by Mclean in order to playback content in a predetermined order which they are broadcast and avoid overlaps, interruptions, new messages notification signals etc., from playback device that receive messages from different sources.

Claim(s) 2-3, 5, 11, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pub: 20190273963) to (Jobanputra) in view of (US pub: 20180081618) to (Mclean) in view of (US pub: 20190371329) to (D’Souza).
Regarding claim 2, Jobanputra in view of Mclean teach the information processing apparatus, the voice response time information is information indicating the time suitable for the voice response, the content.
Jobanputra in view of Mclean fail to specifically teach on a playback time axis of content.
D’Souza teach on response time information on a playback time axis of content. (P. 39)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jobanputra in view of Mclean by on a playback time axis of content as taught by Mclean in order to use voice to enable/disable action.

Regarding claim 3, Jobanputra in view of Mclean in view of D’Souza teach the information processing apparatus, the voice response time information.
Jobanputra further teach acquired via communication. (Fig.1-2, 7, 11A, P.37, 41, 46-47, 51-53, 80, 82, 85, 87, 167-168,  175, 184, Jobanputra teach an individual viewer/user voice command via microphone for certain information and determining if the output device is in a ready state to receive the response content, and output response accordingly depending on the state of the different devices to the viewer/user, Jobanputra further teach sending the state information in metadata, (Fig. 11B, P. 91, 168, 175,))

Regarding claim 5, Jobanputra in view of Mclean in view of D’Souza teach the information processing apparatus, the voice response time information.
Jobanputra further teach acquired via broadcasting. (Fig.1-2, 7, 11A, P.37, 41, 46-47, 51-53, 80, 82, 85, 87, 167-168,  175, 184, Jobanputra teach an individual viewer/user voice command via microphone for certain information and determining if the output device is in a ready state to receive the response content, and output response accordingly depending on the state of the different devices to the viewer/user, Jobanputra further teach sending the state information in metadata, broadcasted, (Fig. 11B, P. 91, 168, 175,))





Regarding claim 11, Jobanputra in view of Mclean in view of D’Souza teach the information processing apparatus, the voice response time information, the time suitable for the voice response, the content.
Jobanputra further teach time suitable for voice response, time during which an uttered voice of content being played is not output. (Fig.1-2, 7, 11A, P.37, 41, 46-47, 51-53, 80, 82, 85, 87, 167-168,  175, 184, Jobanputra teach determining if the output device is in a ready state to receive the response content, and output response at the display device or at the voice output device depending on the state of the different devices to the viewer/user, Jobanputra further teach sending the state information in metadata, (Fig. 11B, P. 91, 168, 175,))

Claim(s) 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pub: 20190273963) to (Jobanputra) in view of (US pub: 20180081618) to (Mclean) in view of (US pub: 20190034542) to (Ming).
Regarding claim 12, Jobanputra in view of Mclean teach the information processing apparatus, the voice response, the content, the utterance of the viewer viewing the content.
Jobanputra in view of Mclean fail to specifically teach content is broadcast content delivered via broadcasting, viewer viewing the broadcast content. 
Ming teach content is broadcast content delivered via broadcasting, viewer viewing the broadcast content (P. 34, 56, 58, 69-70, 73, 75, 96, Ming teach a system the perform speech recognition and deliver content, wherein the content can be broadcast content from cable networks, and wherein users can request recipe from currently broadcast shows)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jobanputra in view of Mclean by teach content is broadcast content delivered via broadcasting, viewer viewing the broadcast content as taught by Ming in order to provide a convenient way of accessing supplementary information to the broadcast content.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US pub: 20190273963) to (Jobanputra) in view of (US pub: 20180081618) to (Mclean) in view of (US PUB: 20190104316) to (Da Silva Pratas Gabriel).
Regarding claim(s) 19, Jobanputra in view of Mclean teach the transmission apparatus, the generation unit, the voice response time information, the content, the voice AI assistance service, the transmission unit, via broadcasting.
Jobanputra in view of Mclean fail to specifically teach generates an MPD in which time information intended for an entirety or a part of time on a playback time axis of content is expressed to be identifiable by identification information being used to identify as being used, and delivers, together with MPD, content as a stream compliant with MPEG-DASH. ( P. 68-69, 73-76,78, 81, 85-86, 100-103, Gabriel teach client based adaptive streaming of nonlinear media, receiving metadata and Manifest files in MPEG-DASH, or MPD is provided to the client device, consisting of playback periods in sequential order)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jobanputra in view of Mclean by generates an MPD in which time information intended for an entirety or a part of time on a playback time axis of content is expressed to be identifiable by identification information being used to identify as being used, and delivers, together with MPD, content as a stream compliant with MPEG-DASH as taught by Gabriel in order to generate flexible of nonlinear media, and allow client device to select different media paths.

Allowable Subject Matter
Claim(s) 4, 6, 9-10, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RONG LE/Primary Examiner, Art Unit 2421